Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s RCE amendment filed on 31 March 2021. The Examiner performed compact prosecution and proposed suggestions to the Applicant by incorporating the subject matter recited in dependent claims 3, 13, and 18 into all independent claims to overcome the prior art of record. The proposal was accepted and authorization was given for an Examiner’s Amendment on 28 April 2021. 
4.	Claims 1, 4-5, 8, 11, 14, 16, and 19 have been amended. After the Examiner’s amendment was performed, Claims 3, 13, and 18 have been canceled. Claims 1-2, 4-12, 14-17, 19, and 20 remain pending. 

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 
Response to Arguments
6.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 31 March 2021, with respect to the prior art not expressly disclosing generate abnormal data that is indicative of a cyber-attack at the physical domain level of the wind turbine and generate decision boundaries to determine if the data indicate a cyber-attack have been fully considered and are persuasive in view of applicant's arguments, see for example pages 7-10. Therefore, the 35 U.S.C. 102/103 rejection in view of Lund et al. and Ubben et al. for claims 1-20 has been withdrawn in addition to incorporating the features disclosed in dependent claims 3, 13, and 18 into all independent claims placed the application in better condition for an allowance.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Stephen E. Bondura, Reg. No. 35, 070 on 27 April 2021.
The application has been amended as follows: 
Please amend the following claims:
Claim 1.  (Currently Amended)  A system to protect a wind turbine from a cyber attack at a physical domain level of the wind turbine, comprising:
a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent a current operation of the wind turbine; and

receive the series of current monitoring node values and generate a set of current feature vectors,
access an abnormality detection model having a plurality of decision boundaries created using wind information along with at least one of a set of normal feature vectors and a set of abnormal feature vectors for each of the monitoring nodes, wherein the abnormal feature vectors are generated from abnormal monitoring node values over time that represent a cyber-attack on the wind turbine at the physical domain level of the monitoring nodes resulting in the abnormal monitoring node values, 
for each of the monitoring nodes, select one of the decision boundaries based on current wind information associated with the wind turbine, 
execute the abnormality detection model and transmit an abnormality alert signal based on the set of current feature vectors and the selected decision boundary, the alert signal generating an automatic response to a cyber-attack; and  
wherein the abnormality detection model includes a below-rated normal power production decision boundary and an above-rated normal power production decision boundary, and said selection is based at least in part on a current wind speed and a threshold value associated with the wind turbine reaching its rated power.

Claim 2.  (Original)  The system of claim 1, wherein the wind information is associated with at least one: (i) a wind speed, and (ii) a wind acceleration.

Claim 3.  (Cancelled)  

Claim 4.  (Currently Amended)  The system of claim 1, wherein the abnormality detection model further includes a gust decision boundary.

the gust decision boundary is associated with at least one of: (i) an extreme operating gust, (ii) an extreme coherent gust, and (iii) an extreme gust with change of direction.

Claim 6.  (Original)  The system of claim 4, wherein the abnormality detection model further includes a power curtailment decision boundary.

Claim 7.  (Original)  The system of claim 1, wherein at least one decision boundary is based on at least one global feature.

Claim 8.  (Currently Amended)  The system of claim 1, further comprising:
a normal space data source storing, for each of the plurality of monitoring nodes, a series of normal monitoring node values over time that represent normal operation of the wind turbine;
an abnormal space data source storing, for each of the plurality of monitoring nodes, the abnormal monitoring node values over time that represent a cyber-attack on the wind turbine; and
an abnormality detection model creation computer, coupled to the normal space data source the abnormal space data source, to:
(i) receive the series of normal monitoring node values and generate the set of normal feature vectors,
(ii) receive the series of abnormal monitoring node values and generate the set of abnormal feature vectors, and
(iii) automatically calculate and output the plurality of decision boundaries for the abnormality detection model based on wind information, the set of normal feature vectors, and the set of abnormal feature vectors.

Claim 9.  (Original)  The system of claim 8, wherein at least one of the series of normal monitoring node values and the series of abnormal monitoring node values are associated with a high-fidelity equipment model.



Claim 11.  (Currently Amended)  A method to protect a wind turbine associated with a plurality of monitoring nodes from a cyber-attack at a physical domain level of the wind turbine, each monitoring node generating a series of current monitoring node values over time that represent a current operation of the wind turbine, comprising:
receiving a series of current monitoring node values from a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent a current operation of the wind turbine;
generating a set of current feature vectors based on the series of current monitoring node values;
accessing, by an abnormality detection computer platform, an abnormality detection model having a plurality of decision boundaries created using wind information along with at least one of a set of normal feature vectors and a set of abnormal feature vectors for each of the monitoring nodes, wherein the abnormal feature vectors are generated from abnormal monitoring node values over time that represent a cyber-attack on the wind turbine at the physical domain level of the monitoring nodes resulting in the abnormal monitoring node values;
for each of the monitoring nodes, selecting one of the decision boundaries based on current wind information associated with the wind turbine; 
executing the abnormality detection model and transmitting an abnormality alert signal based on the set of current feature vectors and the selected decision boundary, the alert signal generating an automatic response to a cyber-attack; and
wherein the abnormality detection model includes a below-rated normal power production decision boundary and an above-rated normal power production decision boundary, and said selection is based at least in part on a current wind speed and a threshold value associated with the wind turbine reaching its rated power.

Claim 12. (Original)   The method of claim 11, wherein the wind information is associated with at least one: (i) a wind speed, and (ii) a wind acceleration.

Claim 13.  (Cancelled)  

Claim 14.  (Currently Amended)  The method of claim 11, wherein the abnormality detection model further includes a gust decision boundary.
 
Claim 15.  (Original)  The method of claim 14, wherein the abnormality detection model further includes a power curtailment decision boundary.

Claim 16.  (Currently Amended)  A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method to protect a wind turbine from a cyber-attack at a physical domain level of the wind turbine, the method comprising:
receiving a series of current monitoring node values from a plurality of monitoring nodes each generating a series of current monitoring node values over time that represent a current operation of the wind turbine;
generating a set of current feature vectors based on the series of current monitoring node values;
accessing, by an abnormality detection computer platform, an abnormality detection model having a plurality of decision boundaries created using wind information along with at least one of a set of normal feature vectors and a set of abnormal feature vectors for each of the monitoring nodes, wherein the abnormal feature vectors are generated from abnormal monitoring node values over time that represent a cyber-attack on the wind turbine at the physical domain level of the monitoring nodes resulting in the abnormal monitoring node values;

executing the abnormality detection model and transmitting an abnormality alert signal based on the set of current feature vectors and the selected decision boundary, the alert signal generating an automatic response to a cyber-attack; and 
wherein the abnormality detection model includes a below-rated normal power production decision boundary and an above-rated normal power production decision boundary, and said selection is based at least in part on a current wind speed and a threshold value associated with the wind turbine reaching its rated power.

Claim 17.  (Original)  The medium of claim 16, wherein the wind information is associated with at least one: (i) a wind speed, and (ii) a wind acceleration.

Claim 18.  (Cancelled)  

Claim 19.  (Currently Amended)  The medium of claim 16, wherein the abnormality detection model further includes a gust decision boundary.
 
Claim 20.  (Original)  The medium of claim 19, wherein the abnormality detection model further includes a power curtailment decision boundary.

Allowable Subject Matter
8.	Claims 1-2, 4-12, 14-17, 19, and 20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method and system for anomaly and cyber-threat detection in a wind turbine. Claims 1, 11, and 16 identifies the uniquely distinct features “accessing, by an abnormality detection computer platform, an abnormality detection model having a plurality of decision boundaries created using wind information along with at least one of a set of normal feature vectors and a set of abnormal feature vectors for each of the monitoring nodes, wherein the abnormal feature vectors are generated from abnormal monitoring node values over time that represent a cyber-attack on the wind turbine at the physical domain level of the monitoring nodes resulting in the abnormal monitoring node values; for each of the monitoring nodes, selecting one of the decision boundaries based on current wind information associated with the wind turbine; executing the abnormality detection model and transmitting an abnormality alert signal based on the set of current feature vectors and the selected decision boundary, the alert signal generating an automatic response to a cyber-attack; and wherein the abnormality detection model includes a below-rated normal power production decision boundary and an above-rated normal power production decision boundary, and said selection is based at least in part on a current wind speed and a threshold value associated with the wind turbine reaching its rated power”.
The closest prior art, Lund et al. (Pub No. 2016/0333855) discloses the present disclosure is directed to a digital system for managing a wind farm having a plurality of wind turbines electrically coupled to a power grid. The system includes a farm-based first communication network having one or more individual wind turbine control systems communicatively coupled to the one or more wind turbines and an overall wind farm control system. The system also includes a cloud-based second communication network communicatively coupled to the first communication network via an industrial gateway. The second communication network includes a digital infrastructure having a plurality of digital models of the one or more wind turbines, wherein the plurality of 
However, either singularly or in combination, Lund et al. fail to anticipate or render obvious the claimed limitations of accessing, by an abnormality detection computer platform, an abnormality detection model having a plurality of decision boundaries created using wind information along with at least one of a set of normal feature vectors and a set of abnormal feature vectors for each of the monitoring nodes, wherein the abnormal feature vectors are generated from abnormal monitoring node values over time that represent a cyber-attack on the wind turbine at the physical domain level of the monitoring nodes resulting in the abnormal monitoring node values; for each of the monitoring nodes, selecting one of the decision boundaries based on current wind information associated with the wind turbine; executing the abnormality detection model and transmitting an abnormality alert signal based on the set of current feature vectors and the selected decision boundary, the alert signal generating an automatic response to a cyber-attack; and wherein the abnormality detection model includes a below-rated normal power production decision boundary and an above-rated normal power production decision boundary, and said selection is based at least in part on a current wind speed and a threshold value associated with the wind turbine reaching its rated power.
The closest prior art, Ubben et al. (Pub No. 2014/0103652) discloses methods and systems of selecting wind turbine generators in a wind park for curtailment of output power to provide a wind reserve are described herein. One method comprises providing < X and X-Y comprises a wind reserve; selecting, on a non-spatial basis, n-1 or fewer wind turbines from the wind park for power output curtailment; and curtailing power output of one or more of the selected n-1 or fewer wind turbines such that a total power output of the wind park comprises Y.
However, either singularly or in combination, Ubben et al. fail to anticipate or render obvious the claimed limitations of accessing, by an abnormality detection computer platform, an abnormality detection model having a plurality of decision boundaries created using wind information along with at least one of a set of normal feature vectors and a set of abnormal feature vectors for each of the monitoring nodes, wherein the abnormal feature vectors are generated from abnormal monitoring node values over time that represent a cyber-attack on the wind turbine at the physical domain level of the monitoring nodes resulting in the abnormal monitoring node values; for each of the monitoring nodes, selecting one of the decision boundaries based on current wind information associated with the wind turbine; executing the abnormality detection model and transmitting an abnormality alert signal based on the set of current feature vectors and the selected decision boundary, the alert signal generating an automatic response to a cyber-attack; and wherein the abnormality detection model includes a below-rated normal power production decision boundary and an above-rated normal power production decision boundary, and said selection is based at least in part 
10.	Therefore, claims 1, 11, and 16 and the respective dependent claims 2, 4-10, 12, 14-15, 17, and 19-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        May 6, 2021

/KENDALL DOLLY/Primary Examiner, Art Unit 2436